Citation Nr: 0327457	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  94-30 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had verified active service from February 1966 to 
February 1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board remanded this matter in March 1996, July 1999, and 
April 2000 for further development.  In the latest Remand, 
the Board directed that the RO reschedule the veteran for a 
VA examination as previously directed.  

The issue of service connection for a psychiatric disorder, 
to include PTSD, on the merits is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO denied service connection for PTSD in an August 
1990 rating decision; the veteran did not file an appeal.  

3.  In December 1992, the veteran attempted to reopen the 
claim of service connection for a psychiatric disorder, to 
include PTSD.  

4.  Evidence added to the record with regard to the claim of 
service connection for a psychiatric disorder, to include 
PTSD, is not cumulative or redundant of evidence previously 
considered, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1990 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2003).  

2.  New and material evidence has been received since the 
August 1990 rating decision to reopen the veteran's claim for 
service connection for a psychiatric disorder to include 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

The Board has considered this new legislation with regard to 
the issue on appeal.  The Board finds, given the favorable 
action taken hereinbelow, that no further assistance in 
developing the facts pertinent to this limited issue is 
required at this time.

Analysis

The veteran maintains that he has submitted new and material 
evidence in support of his claim of service connection for a 
psychiatric disorder to include  PTSD.  

New and material evidence

The RO denied service connection for PTSD in an August 1990 
rating decision.  The veteran never filed a notice of 
disagreement.  Therefore, the August 1990 rating decision is 
considered final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
3.160(d), 20.200, 20.302, 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  This definition "emphasizes the importance of the 
complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible"). 

In the August 1990 rating decision, the RO denied service 
connection for PTSD because no such diagnosis was of record 
at that time and the veteran failed to report for a VA 
examination.  Evidence considered at the time of that rating 
decision consisted of the veteran's service medical records, 
which indicated that the veteran had a long-standing history 
of nervousness throughout his life but did not show any 
specific diagnosis or notations on separation from service in 
support of his claim.  The RO also considered the private 
medical doctor's statement provided in December 1989 to the 
effect that the veteran had a diagnosis of dysthymic disorder 
and mild anxiety with nothing more.  

Evidence received since the August 1990 rating decision 
consists of a private medical doctor's report dated in May 
1988 that indicates a diagnosis PTSD.  In addition, a report 
from a VA examination conducted in June 1993, as well as 
other evidence, includes a diagnosis of PTSD.  

Upon a review of the claims folder and in light of the above, 
the Board finds that there is new and material evidence 
submitted so as to permit a reopening of the veteran's claim 
of service connection for a psychiatric disorder, to include 
PTSD.  Essentially, the evidence received since the last and 
final disallowance in August 1990 now includes diagnoses of 
PTSD.  Thus, the evidence is new to the record and bears 
directly and substantially on the matter at hand.  As such, 
the evidence must be considered to fairly decide the merits 
of the veteran's claim.  To this extent, the appeal is 
allowed.


ORDER

New and material evidence having been submitted, the 
veteran's claim to this extent is granted.  


REMAND

The veteran has stated that, while he was in service as a 
heavy equipment operator stationed at Long Binh Post, he dug 
graves for Vietnamese soldiers that had been burned by fire 
and that he was involved in an ambush with enemy soldiers.  
In a communication dated in November 1993, the U. S. Army and 
Joint Services Environmental Support Group (ESG) responded to 
the RO's request for verification of data provided by the 
veteran.  The ESG confirmed that it was likely that the 
veteran operated heavy equipment while in Vietnam.  In the 
November 1993 letter, the ESG noted that the veteran could 
order Morning Reports (MRs) to verify daily personnel 
actions, such as details on the wounded and killed, etc., but 
that in order to verify the veteran's statements concerning 
ambushes and specific combat incidences, more detailed 
information was required.  Further, ESG noted that to verify 
the sorts of stressors indicated by the veteran was a 
difficult task to do, but that at a minimum, the "who, what, 
where, and when" of each stressor were necessary to research 
specific incidences.  

Although the Board is cognizant of the RO's attempts to 
develop the veteran's claim with respect to verification of 
inservice stressors, the Board is of the opinion that the 
veteran should be afforded another opportunity to respond to 
the findings by the ESG as noted herein.  

Further, the veteran receives Social Security benefits, 
records of which are not associated with the claims folder.  
Another attempt at obtaining those records should also be 
made.  

Additionally, although the record reflects that the veteran 
has been given several opportunities to report for scheduled 
VA examinations, and it appears that he failed again to 
report for an examination that had been scheduled in November 
2000 for a January 2001 examination, the Board notes that 
there is no evidence that the veteran received notification 
of the examination.  

Thus, the Board has no recourse but to remand this matter for 
further development.  Therefore, the Board directs that the 
RO complete the following requests:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The veteran should be asked to 
provide the specific details surrounding 
his inservice incidences as outlined in 
the letter from ESG in November 1993.  
That is, the veteran should provide the 
date of incident to within seven days, 
type and location of said attacks, 
numbers and complete names of casualties, 
unit designation to the company level, 
and other units involved.  Also, the RO 
should inform the veteran that morning 
reports for a three-month period should 
be requested directly from the National 
Archives and Records Administration.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  Once the above information has been 
gathered, the information should be 
submitted to the U.S. Armed Service 
Center for Research of Unit Records for 
further research and verification of 
reported stressors.  

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorders.  A multiaxial evaluation based 
on the current DSM-IV diagnostic criteria 
is required.  The claims folder and a 
copy of this Remand should be made 
available to the examiner for review 
before the examination.  If PTSD is 
diagnosed, the stressor on which the 
diagnosis is based should be identified.  
A complete rationale for all conclusions 
reached should be provided.  A copy of 
the examination report and all completed 
tests should be associated with the 
claims folder.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



